USDC IN/ND case 1:20-cv-00050-HAB-SLC document 15 filed 04/21/20 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 GEORGE A. SMALL,

               Plaintiff,

                      v.                            CAUSE NO. 1:20-CV-50-HAB-SLC

 WARREN HAAS, et al.,

               Defendants.

                                 OPINION AND ORDER

       George A. Small, a prisoner proceeding without a lawyer, filed a complaint against

six defendants. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. The court applies the same standard

as when deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

       To survive dismissal, a complaint must state a claim for relief that is plausible on

its face. Bissessur v. Ind. Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir. 2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw
USDC IN/ND case 1:20-cv-00050-HAB-SLC document 15 filed 04/21/20 page 2 of 6


the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(internal quotation marks and citation omitted).

      Small is a state criminal defendant. He alleges that a trial on two of his criminal

misdemeanor cases (27H02-1811-CM-000815 and 27H02-1902-CM-000113) was set for

May 2, 2019, but Judge Warren Haas, the judge assigned to preside over the matter, did

not appear. Several days later, the cases were consolidated and/or transferred, and Judge

Jason McVicker set those two original cases plus three additional criminal misdemeanor

cases (27H02-1904-CM-000232, 27H02-1904-CM-000260, and 27H02-1905-CM-000333) for

a bench trial. On May 16, 2019, Small was convicted and sentenced by Judge McVicker

on those cases. He claims that Judge McVicker set aside and vacated the judgments and

convictions of all five cases on May 20, 2019. However, prior to that time, Judge Haas

issued a warrant in a different cause number (27D03-1903-CM-000025), which allegedly

has resulted in Small “being held illegally—wrongfully after May 20, 2019” because

Judge McVicker’s order had vacated the other convictions and sentences.

      According to Small, Defendant Sheriff Lt. D. Carmichael never notified the jail staff

why he was continuing to be held after May 20, 2019. He alleges that Defendants Sheriff

Lt. D. Carmichael, Investigator John Kauffman, Prosecutor Jamie Lee Moore, and Court

Appointed Attorney Bridget Nicole Foust “played along” with the judges to hold him in

jail without any charges pending against him. He seeks monetary damages from all the

Defendants.




                                            2
USDC IN/ND case 1:20-cv-00050-HAB-SLC document 15 filed 04/21/20 page 3 of 6


        The Court has reviewed the docket sheets of the aforementioned cases, which are

publicly available online. Of relevant note, charges remain active/pending against Small

in cause number 27H02-1902-CM-000113 as well as 27D03-1903-CM-000025.1

        Small’s claims cannot proceed for several reasons. First, to the extent he is

challenging his confinement as he appears to infer in several supplemental filings (ECF

Nos. 3, 4, 7), he cannot seek that remedy in a civil rights action. A civil rights action is the

appropriate vehicle to seek monetary damages, but a writ of habeas corpus is the

exclusive remedy to challenge the fact or duration of confinement. See generally Glaus v.

Anderson, 408 F.3d 382 (7th Cir. 2005) (explaining the difference between civil rights and

habeas remedies).

        Additionally, the complaint does not state a valid claim for monetary damages

against any defendant. Small has sued Judge Haas and Judge McVicker for their actions

taken in the underlying state court cases. However, “[a] judge has absolute immunity for

any judicial actions unless the judge acted in absence of all jurisdiction.” Polzin v. Gage,



        1  On March 7, 2019, cause number 27H02-1902-CM-000113 was transferred to the Grant Superior
Court because the defendant requested a jury trial; cause number 27D01-1903-CM-000025 was opened
that same day. See State of Ind. v. George A. Small, cause no. 27H02-1902-CM-000113, filed Feb. 21, 2019,
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjlkMURqR2lqR1
F3YzByaEFueVYtdWt2ejc1Mk05dS1QWmwwb0xMdGx0VmsxIn19 (last visited Apr. 15, 2020); see also
State of Indiana v. George A. Small, cause no. 27D01-1903-CM-000025, filed March 7, 2019,
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InJuQ29NWmN
weDhLamNyZ0gzU1lON1E5YktlUS1QUi1FSGI5S2l3Z3pxOTQxIn19 (last visited Apr. 15, 2020).

         On June 18, 2019, cause number 27D01-1903-CM-000025 was transferred “[a]t the request of
defendant and with approval from Judge Jeffrey Todd . . . to be heard with the defendant’s pending
charges in 27D01-1906-F5-68,” a case that also remains pending. Id.; see also See State of Ind. v. George A.
Small, cause no. 27D01-1906-F5-000068, filed June 5, 2019,
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkdGTlA0R2hVR
mJWLUNPOVRUY1U2d0RnNkRfcDBrdHpMaWtSalprWFo3a3MxIn19 (last visited Apr. 15, 2020).
According to the online docket, a jury trial in cause number 27D01-1906-F5-000068 is currently set for
April 27, 2020. Id.


                                                     3
USDC IN/ND case 1:20-cv-00050-HAB-SLC document 15 filed 04/21/20 page 4 of 6


636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (internal quotation marks

and citation omitted). There is no indication that either of the judges lacked jurisdiction

to proceed over Small’s state court cases; thus, they are immune from suit and will be

dismissed accordingly.

       He has also sued Prosecutor Jamie Lee Moore, alleging that she worked with the

judges to keep him in jail. “Prosecutors are absolutely immune from suits for monetary

damages under § 1983 for conduct that is ‘intimately associated with the judicial phase

of the criminal process.’” Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003) (quoting Imbler

v. Pachtman, 424 U.S. 409, 430 (1976)). “Absolute immunity shields prosecutors even if

they act maliciously, unreasonably, without probable cause, or even on the basis of false

testimony or evidence.” Id. (internal quotation marks and citation omitted). Small has not

plausibly alleged that Prosecutor Moore’s conduct fell outside of the judicial phase of the

criminal process. Accordingly, he is also immune from suit and will be dismissed.

       Small has also sued his court appointed attorney, Bridget N. Faust. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived

him of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). While the conduct of private actors

can transform them into state actors for § 1983 purposes, the facts must permit an

inference that defendant’s actions are “fairly attributable to the state.” L.P. v. Marian


                                             4
USDC IN/ND case 1:20-cv-00050-HAB-SLC document 15 filed 04/21/20 page 5 of 6


Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Lugar v. Edmondson Oil

Co., 457 U.S. 922, 937 (1982)). In the case of a criminal defense attorney, even an appointed

public defender, the actions of the attorney are not fairly attributable to the state when

performing traditional functions as counsel. Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981).

Small has not plausibly alleged that Attorney Faust was acting under color of state law,

so she will be dismissed.

       Finally, Small has sued Sheriff Lt. D. Carmichael and Investigator John Kauffman.

Small claims that Sheriff Carmichael did not notify staff of the reason why Small was

being held and that they both “played along” with the judges to keep him in jail. Neither

of these allegations state a plausible claim for relief. See Bissessur, 581 F.3d at 602 (holding

that to state a claim, a plaintiff must plead sufficient factual content that “allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged”).

Indeed, Small alleges that Judge Haas issued a warrant in cause number 27D03-1903-CM-

000025, a case that is still pending in state court.2 As such, it is not reasonable to infer that

Small was and/or is being held absent a court order. The complaint does not plausibly

suggest that Sheriff Carmichael or Investigator Kauffman have violated Small’s

constitutional rights. Therefore, these claims will be dismissed.

       While it seems unlikely that Small will be able to state any claim—given the facts

presented in his complaint and the defendants he has chosen to sue—he will nonetheless

be granted an opportunity to amend his complaint if, after reviewing this Court’s order,




       2   See footnote number one above.


                                               5
USDC IN/ND case 1:20-cv-00050-HAB-SLC document 15 filed 04/21/20 page 6 of 6


he addresses the deficiencies noted above and still believes that he can plausibly state a

claim. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he does file an amended

complaint, he should follow all the directions that are located on the court’s Prisoner

Complaint form, which the Clerk will send to him. He should explain in his own words

what happened, when it happened, where it happened, who was involved, and how he

was personally injured by the events that transpired, providing as much detail as

possible.

       For these reasons, the Court:

       (1) DIRECTS the Clerk to put this case number on a blank Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form and send it to George A. Small;

       (2) GRANTS George A. Small until May 22, 2020, to file an amended complaint on

that form; and

       (3) CAUTIONS George A. Small, that, if he does not respond by that deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does

not state a claim.

       SO ORDERED on April 21, 2020.

                                          s/ Holly A. Brady
                                         JUDGE HOLLY A. BRADY
                                         UNITED STATES DISTRICT COURT




                                            6
